Citation Nr: 1146651	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a vision disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2005.

This matter is on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

This case was remanded by the Board in July 2010 for further development and is now ready for disposition.

The issue of entitlement to service connection for a vision disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pes planus was identified upon examination when she was accepted into active duty service. 

2.  The Veteran's preexisting pes planus was not aggravated beyond the natural progression of the disorder during active duty service.  

3.  A chronic headache disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  Pes planus preexisted active duty service, was not aggravated by active duty service, and the requirements for service connection have not been met.  38 U.S.C.A. § 1110, 1131, 1137, 1153 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011).

2.  Chronic headaches are not related to active duty service and are not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

3.  A left ankle disorder is presumed related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, this notice was not provided prior to the initial unfavorable decision on the claim by the RO. However, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, after the Dingess notice letter was sent to the Veteran in July 2010, the claims were readjudicated, and a supplemental statement of the case (SSOC) was issued in September 2011.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements in support of her claims.  
Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, the Veteran was scheduled for VA examinations to specifically address the claims on appeal in January 2011.  However, according to the September 2011 SSOC, the VA Medical Center stated that she declined to report.  When a claimant fails, without good cause, to report for scheduled examination in connection with an original claim, the claim will be decided on the basis of the evidence of record. 38 C.F.R. § 3.655 (2011).

Moreover, a rescheduling of these VA examinations is not warranted.  Significantly, the Board stated in its July 2010 remand that the purpose of these examinations is to obtain evidence that may be dispositive of the appeal, and that failing to cooperate by attending these examinations may result in an adverse determination.  See Board Decision at p. 12 (July 16, 2010) (citing Connolly v. Derwinski, 1 Vet. App. 566 (1991)).  

Moreover, while it is true that the Veteran changed addresses during the course of the appeal, her correct address was recorded by both the AMC and the VA Medical Center.  Accordingly, the Veteran is presumed to have been notified of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  Moreover, she has not presented any argument or evidence to rebut that presumption.

Therefore, the Board concludes that VA has satisfied its obligation to assist the Veteran in scheduling VA examination and has no further duty to assist her with this claim. 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a "one-way street").

Finally, the Board notes that this appeal was previously remanded in July 2010 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There, as is relevant to the issues being adjudicated, the Board instructed the AMC issue the Veteran a notice letter establishing VA's duty under Dingess, to obtain all VA treatment records from the VA Medical Center in Gainesville, Florida, and to schedule VA examinations related to her pes planus and headaches.  

In accordance with these instructions, the AMC obtained the Veteran's VA treatment records through January 2011.  The AMC also sent the Veteran a letter informing her of the Dingess requirements.  Moreover, as discussed above, while the AMC scheduled the Veteran for the appropriate VA examinations, she failed to report.  However, also for the reasons stated above, the Board has determined VA's duty to assist has been met in this regard.  

Next, after the completion of the required development, the RO readjudicated the issues on appeal and sent a SSOC to the Veteran in September 2011. Accordingly, the Board finds that its July 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the Veteran's left ankle claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran served in the Air Force from October 2003 to March 2005.  As is relevant here, she is seeking entitlement to service connection for pes planus, headaches and a left ankle disorder.  For the reasons explained below, the Board concludes that service connection for pes planus and headaches is not warranted.  However, service connection for a left ankle disorder is warranted.  Each of these disorders is addressed below.  

Pes Planus

Regarding the Veteran's service connection for pes planus, this disorder was noted at the time of her induction physical in March 2003.  Generally, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).  

Here however, as the Veteran's pes planus was observed at the time she entered active duty, the presumption of sound condition is not for application.  38 U.S.C.A. § 1111.  Instead, the Veteran's claim turns on whether the evidence indicates that her pre-existing disability was aggravated in service beyond natural progression. 38 U.S.C.A. § 1153.   In such cases, it should be emphasized that evidence of aggravation must constitute "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  In contrast, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Here, the evidence does not indicate that the Veteran's pes planus was aggravated to the extent that it constitutes a lasting worsening of the condition.  Specifically, while on active duty, she was seen in October 2003 for complaints of foot pain, although there was no indication that her pes planus had worsened.  Similarly, at a subsequent evaluation in June 2004, she was again diagnosed with pes planus, but there was no indication that the disorder had worsened to a permanent degree.  

The Veteran's symptoms apparently continued, as she again seen with complaints of pain in both feet in September 2004.  While she was referred for a more specific evaluation, she failed to appear.  As such, while there are complaints of pain, the service treatment records do not reflect an aggravation of the underlying condition.  

Next, the post service treatment records also do not reflect a lasting worsening of the Veteran's pes planus.  Specifically, at a VA examination in May 2005, she reported that she was diagnosed with bilateral pes planus prior to service, but she denied "any sequela or current disability" related to this disorder.  This May 2005 VA examination also represents the most recent evaluation of this disorder since she failed to report for her scheduled VA examination in January 2011.  

Therefore, in view of the post-service evidence where the Veteran denied experiencing any current pes planus symptomatology, the Board concludes that there was no lasting worsening of her pre-existing pes planus.  At best, there were some complaints of increased pain while in-service, but these complaints were only on a few occasions and, according to her May 2005 VA examination, did not last.  Therefore, service connection is not warranted for this disorder.  


Headaches

Next, regarding the Veteran's claim for headaches, the service treatment records indicate that she was first seen with complaints of this disorder in November 2003, where she stated that she was experiencing "migraine headaches" for the previous two days.  At that time, she specifically characterized these as pain in the bilateral temples but without photophobia or visual change.  Upon examination, her speech was observed to be clear and fluent and no nystagmus was observed.  Given these observations, she was diagnosed with simple headaches, rather than migraines.  

Similarly, in August 2004, she again complained of headaches in the early morning, but without accompanying nausea or dizziness.  However, there was no accompanying diagnosis.  Therefore, while the Veteran had episodes of headaches while in service, the evidence does not indicate that they were of a chronic migraine type.  Moreover, given the fact she was treated only twice in 15 months, it is also unclear whether it can be said whether they were chronic in nature.

The first post-service evidence of headaches was at a VA examination in May 2005, where the Veteran claimed to experience headaches about 3 to 4 times per month, with each lasting a day at a time.  These headaches were specifically described as intense at the frontal and temporal regions which sometimes arose following prolonged eye strain experienced while looking at computer monitors.  Based on this evidence, the VA examiner diagnosed tension-type headaches resulting from both stress and eye strain.  However, the examiner did not provide an opinion as to whether this is a chronic disorder that is related to active duty.  

In order to determine the nature and etiology of these headaches, the Veteran was scheduled for a VA examination in July 2010.  However, as noted above, she failed to appear at this examination.  Thus, the May 2005 VA examination also represents the most recent clinical observations related to her headaches.  

Therefore, given that the clinical evidence does not indicate complaints of headaches for approximately five years, the Board is left to conclude that a chronic headache disorder is not shown based on the evidence of record.  In arriving at this conclusion, in addition to the Veteran's failure to appear for her VA examination, the Board also emphasized that while the record now includes VA treatment records from 2007 to 2011, she never again sought treatment for headaches.  

Given that the record is devoid of any evidence related to headaches for many years, in conjunction with the fact that she failed to appear for her scheduled VA examination, the Board is left to conclude that her headaches were never of a chronic nature, and in any event cannot be attributed to a specific chronic disorder.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Therefore service connection is not warranted for this disorder.  

With regard to both her pes planus and headache claims, the Board has also considered the statements made by the Veteran relating these disorders to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Veteran is able to testify that she experiences headaches or that she has pes planus, as both are identified primarily by their unique and readily identifiable features.  See Jandreau, 492 F.3d at 1377, n.4.  However, she is not competent to testify as to whether her headaches are attributable to an underlying diagnosable disability, nor is she competent to state whether her pes planus has become aggravated in severity, as these are determinations that are medical in nature and do not involve a simple identification that a layperson is competent to make.  Therefore, while she is competent to testify as to the presence of headaches and pes planus, the unsubstantiated statements regarding the claimed etiology or nature of her pes planus and headaches are found to lack competency.

The Board has also considered the Veteran's assertions that she has experienced headaches on a regular basis since service, and recognizes that her lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

In this case, the Board finds any such assertions to not be credible.  Significantly, while she complained of experiencing headaches at her VA examination in May 2005, she has failed to report experiencing headaches since that time despite undergoing a number of medical evaluations for other disorders.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, when scheduled for a VA examination to address this disorder, she failed to appear and has not shown good cause for her absence.  Therefore, any potential assertion of continued symptoms is outweighed by the clinical evidence of record.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against these claims for service connection and there is no doubt to be otherwise resolved.  As such, service connection for pes planus and headaches is denied.  

Left Ankle

Regarding the Veteran's claim for a left ankle disorder, the Board has determined that service connection should be granted.  In this case, the service treatment records reflect that she complained of complained of pain in her left ankle beginning in approximately November 2003.  At that time, a physical examination revealed ankle swelling that was tender to palpation.  

Next, in December 2003, she again complained of bilateral ankle pain with intermittent edema and tenderness to palpation.  Significantly, radiographic imaging of the left ankle in December 2003 revealed soft tissue swelling predominating at the medial malleolus.  Although no bone erosion was seen, minor degenerative changes were seen at the talonavicular joint.  

The Board notes that disorders such as the one shown here may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence indicates degenerative changes in the ankle.  Accordingly, service connection is warranted for this disorder on a presumptive basis.  


ORDER

Service connection for pes planus is denied.

Service connection for migraines is denied.

Service connection for a left ankle disorder is granted.


REMAND

As is relevant to the Veteran's claim for a vision disorder, the Board issued a remand in July 2010, instructing that the AMC to schedule the Veteran for a VA examination in order to obtain opinions as to whether the Veteran's partial sutural cataracts constituted a congenital defect or a disease subject to service connection.  The Board also asked that the VA examiner provide an opinion as to whether the Veteran had a vision disorder that was attributable to a right eye hordeolum, which was treated while on active duty.  

In compliance with the Board's instructions, the Veteran was afforded a VA examination in January 2011, and the examiner provided an analysis in response to the Board's specific questions.  However, during the course of the examination, the examiner also observed that the funduscopic examinations were abnormal bilaterally.  

The Board would note that while this claim has been developed as described in its January 2011 remand, the claim was originally claimed as one simply for "defective vision."  As a lay person, the Veteran is not competent to self-diagnose any specific eye disorder associated with her claim.  Thus, VA should consider such a claim as one that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As the evidence of record has now revealed the presence of a disorder that had not been previously contemplated, an addendum is required in order to determine whether this disorder may be related to the Veteran's active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire all treatment records from the VA Medical Center in Gainesville, Florida, since January 2011.  If the Veteran has received any additional treatment for her eye complaints from a private facility and the records of such treatment are not of record, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  

2.  Return the claims folder to the VA ophthalmologist who conducted the examination in January 2011.  There, the examiner is asked to specifically discuss the nature and etiology of the Veteran's abnormal funduscopic examination or any other observed disorders and provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such disorder had its origin during active duty service or is otherwise related to such service.  

All opinions provided should be supported by an adequate reasons and bases.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale, such as if additional testing is required or the examiner lacks the necessary experience to provide the requested opinions. 

The claims file should be returned to the examiner for her review.  However, a new VA examination is not required unless deemed necessary by the examiner or if the current examiner is no longer available. 

3.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


